Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Drilling Intersects New Gold-Silver Zone at Cebada Mine, Guanajuato; Extends Known Silver Orebody at Porvenir Mine, Guanacevi, Mexico VANCOUVER, Feb. 26 /CNW/ - Endeavour Silver Corp. (EDR: TSX, EXK: AMEX, and EJD: Frankfurt) announces that initial drilling results from the 2007 drill program at Guanajuato have outlined a new gold-silver mineralized zone north of the Cebada Mine. Three drill holes intersected the new mineralized zone near Section Line 3785, about 800 m north of the Cebada shaft, over an area 50 m along strike by 50 m down dip, still open in all directions. An old Penoles exploration tunnel along the Veta Madre vein that passes about 50 m beneath the new drill holes was reported to have intersected 4.62 gpt gold and 466 gpt silver over 4.27 m, indicating that the high grade mineralization continues at depth. Drilling highlights include 4.54 gpt gold and 316 gpt silver (16.5 oz per ton silver equivalents, based on a 55:1 silver:gold ratio) over a 1.70 m core length (5.9 ft) in hole CE 378-2 as shown in the following table: << Cebada Mine Drill Results Core True Hole From Length Width Silver Gold Ag Equivalent (no) (m) (m) (m) (gpt) (gpt) (opt) (ft) CE378-1 372.05 1.80 1.70 194 3.59 11.4 5.9 CE378-2 336.70 1.70 1.40 316 4.54 16.5 5.6 CE383-1 389.40 1.80 1.47 90 4.38 9.7 5.9 >> The drilling of an additional 6 holes is now underway to better define this new "3785" mineralized zone, as part of the 17,500 m drill program budgeted for Guanajuato in 2008. The initial goal is to try and extend the new "3785" zone updip towards surface. Endeavour also announces that preliminary drilling results from the 2007 drill program at Guanacevi have extended the known silver orebody at the Porvenir Mine. Two drill holes intersected the Santa Cruz vein at depth, extending to the northwest the previously defined resource area. Drilling highlights include 1.45 gpt gold and 531 gpt silver (17.8 oz per ton silver equivalents) over 2.10 m core length (6.9 ft) in hole NP 21-7, as shown in the following table: << Porvenir Mine Drill Results Core True Hole From Length Width Silver Gold Ag Equivalent (no) (m) (m) (m) (gpt) (gpt) (opt) (ft) NP21-7 486.10 2.10 1.61 531 1.45 17.8 6.9 NP22-7 472.15 3.55 2.28 363 0.85 12.0 11.6 >> Assays for an additional 2 holes are still pending in this area, and for recently completed holes in the Santa Cruz mine area further to the southeast. However, an underground drill has now been mobilized to test for deeper extensions to the central part of the Porvenir orebody, as part of the 12,700 m drill program budgeted for Guanacevi in 2008. Endeavour currently has five drill rigs working in Mexico in five exploration target areas, Cebada and Golondrinas at Guanajuato, Porvenir and Milache at Guanacevi and Cometa at Parral. A total of 38,000 m of drilling in approximately 150 drill holes has been budgeted for the 2008 exploration program in Mexico. Barry Devlin, Vice President of Exploration, commented, "We are thrilled to see our exploration efforts at Guanajuato starting to pay dividends, with this discovery of the new "3785" mineralized zone north of the Cebada mine.
